Citation Nr: 0202896	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, among other things, continued the 
denial of service connection for a back disorder by finding 
that the veteran had not submitted new and material evidence 
to reopen the claim.  This case was originally before the 
Board in December 1998, when the Board determined that the 
veteran had submitted new and material evidence to reopen the 
claim of entitlement to service connection for a back 
disorder and remanded the claim for further development.  
Following completion of the requested development, the RO 
reviewed the veteran's claim on a de novo basis and again 
denied service connection for a back disorder.  As such, the 
case has now been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran injured his ribs and back in a fall during 
service and has had complaints of back pain since that time.




CONCLUSION OF LAW

Residuals of a back injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a back disorder as well as 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before an RO Hearing Officer to 
advance any and all arguments in favor of his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record, set out in detail in the Board's 
prior determination of December 30, 1998, reveals that the 
veteran injured his ribs in a fall in service and has had 
intermittent treatment for back and neck pain since that 
time.  The veteran has attributed his back and neck pain to 
the in-service injury as opposed to a pre-service injury 
because he asserts that the pain began at that time.  The 
veteran's treating chiropractor opined in July 1981 that the 
veteran's pre-service fall and in-service fall played some 
part in his subsequent complaints of pain as well as in 
contributing to weakness in the spine.

In March 1996, the veteran testified before an RO hearing 
officer that he had arthritis in the area of his thoracic 
spine as a result of fractures he sustained to his ribs while 
on active duty.  He stated that he did not believe his pre-
service accident caused the current disability because he did 
not experience any residuals from that accident at the time 
he enlisted in the service.  At that hearing, the veteran 
submitted a December 1995 x-ray report showing an impression 
of mild degenerative changes in the lumbosacral spine, 
particularly the L1 through L4 disc spaces.  The report also 
showed minimal degenerative changes of the dorsal spine, 
unchanged since 1994.

Also in March 1996, the veteran submitted a letter from his 
treating chiropractor in which the chiropractor opined that 
it was conceivable that the veteran's current arthritic 
condition in the spine was directly related to his history of 
a fall which caused broken ribs.  The chiropractor further 
opined in a March 1997 letter that he believed that trauma 
could be the catalyst that begins the process which causes 
extra osseous growth, a condition found on clinical testing 
to be present in the veteran.

In April 1997, the veteran underwent VA examination and 
complained of back and neck pain since his in-service 
accident.  Following review of the medical records and 
complete examination, the examiner rendered a diagnostic 
impression of chronic back pain at three levels most likely 
caused by fibromyositis.  The veteran submitted comments on 
this examination report and asserted that the examination was 
less than thorough.

Following remand by the Board, the veteran underwent another 
VA examination in January 1999.  The diagnostic impression 
this time was given as chronic thoracic spine and cervical 
spine pain, with some lumbar pain, dating back to late 1970.  
Magnetic resonance imaging of record was reviewed by the 
examiner and he ordered additional x-rays of the spine.  
After a review of all materials of record, the examiner 
stated that unless additional evidence was found to support a 
linkage between the original accident and the veteran's 
current, more widespread pain, there was insufficient 
evidence upon which to render an opinion as to whether the 
in-service injury was the cause of all of the current 
complaints.


Most recently, the veteran has been treated by a 
rheumatologist and diagnosed as having a myofascial pain 
syndrome.  In February 2000, the veteran's treating 
rheumatologist opined that the trauma sustained in service 
could very well have been the source of the veteran's 
myofascial pain syndrome.

Given the evidence as outlined above, including the most 
recent VA examiner's unwillingness to render an opinion as to 
the etiology of the veteran's complaints of back and neck 
pain, the Board finds that the veteran has back and neck 
symptomatology which is probably the result of his in-service 
injury.  The evidence clearly does not preponderate against 
him.  The Board specifically finds that all reasonable doubt 
should be resolved in favor of the veteran as the evidence of 
record presents a picture of uncertainty with the only 
opinions regarding etiology of the veteran's complaints 
tending to link those complaints to his in-service injury.  


ORDER

Service connection for residuals of a back injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

